  IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF
                     TENNESSEE AT NASHVILLE
JONATHAN TRIMBOLI,

          Plaintiff,                                                                  No. 3:18-cv-00346
                                                                                      Judge Aleta A. Trauger/Holmes
v.                                                                                    JURY DEMAND

MAXIM CRANE WORKS, L.P., et. al.,

          Defendant/Third Party Plaintiff.


MOTION BY MAXIM CRANE WORKS, L.P. FOR AN EVIDENTIARY HEARING ON
              ALL PENDING MOTIONS FOR SANCTIONS


          COMES now Defendant Maxim Crane Works, L.P. (hereinafter “Maxim”), by and through

counsel, and respectfully requests that this Court hold an evidentiary hearing on the Motion to

Dismiss filed by Aptus Group USA, LLC and Plaintiff's Motion for Sanctions, both of which ask

this Court to sanction Maxim for alleged concealment and discovery abuses. As grounds for this

Motion, Maxim submits that there is a contentious dispute of fact as to whether Maxim or its

employees acted to conceal evidence or witnesses to evade liability, which Maxim denies. Aptus

and the Plaintiff are both seeking extreme sanctions against Maxim, including dismissal of

Maxim's Third-Party Complaint against Aptus, attorneys' fees and costs, and the striking of certain

affirmative defenses asserted by Maxim. Faced with such accusations, Maxim should be entitled

to an evidentiary hearing where it can present witnesses and evidence in its defense. While an

evidentiary hearing is not required when sanctions or attorneys' fees are requested by one party

against another, such hearings are favored. Heflin v. Stewart Cnty., Tenn., 968 F.2d 1214, 1992

WL 162554, at *3 (6th Cir. 1992) (unpublished table decision). Specifically, attorneys' fees should

not be awarded without providing a party with notice and an opportunity to be heard. Campbell v.

Gooding, 786 F.2d 1163, 1986 WL 16496, at *3 (6th Cir. 1986) (unpublished table decision).
 C:\Users\nsteffanson\Desktop\Efilings\Trimboli Motion for Evidentiary Hearing.docx




     Case 3:18-cv-00346 Document 159 Filed 02/11/20 Page 1 of 3 PageID #: 3993
       Both the Plaintiff and Aptus are asking this Court to reach a factual determination on

whether Maxim acted to conceal evidence or witnesses. Central to these allegations is their

collective theory that Maxim believed that the cause of the accident was due to the pin missing

from the boom of the crane at issue and believed that it was necessary to suppress the identity of

certain witnesses. Maxim wishes to present evidence in the form of witness testimony to the Court

that it never believed that the absence of the pin caused the accident, that it never had any

motivation to conceal this fact from TOSHA or anyone else, and that no action was taken by

Maxim or its employees to hide or conceal any evidence from TOSHA or the parties in this action.

       Accordingly, Maxim respectfully requests that the Court grant Maxim an evidentiary

hearing on the pending Motions against Maxim for sanctions, and that Maxim be permitted to

present witnesses and any other evidence Maxim believes is relevant in defending against these

allegations. Maxim further requests that the Court hold a status conference in advance of the

hearing to discuss a hearing date and the procedures for the presentation of proof at the hearing.

                                              Respectfully submitted,

                                              HALL BOOTH SMITH, P.C.

                                        /s/Nathan H. Mauer
                                        KARL M BRAUN (#022371)
                                        NATHAN H. MAUER (#29690)
                                        Attorneys for Defendant and Third-Party Plaintiff
                                        424 Church Street
                                        Fifth Third Center, Suite 2950
                                        Nashville, TN 37219
                                        P: (615) 313-9911; F: (615) 313-8008
                                        KBraun@hallboothsmith.com
                                        NMauer@hallboothsmith.com
                                CERTIFICATE OF SERVICE

       I hereby certify that the following individuals have been served a copy of the foregoing
Motion for Evidentiary Hearing via the Court’s electronic filing system on this the 11th day of
February, 2020:



                                                 2

  Case 3:18-cv-00346 Document 159 Filed 02/11/20 Page 2 of 3 PageID #: 3994
Matthew E. Wright, Esq.
Craig P. Glenn, Esq.
Wright law, PLC
840 Crescent Centre Drive
Suite 310
Franklin, TN 37067
mwright@wrightlawplc.com

Robert A. Fleury, Esq.
1051 East Morehead Street, Suite 100
Charlotte, NC 28204
rafleury@crumleyroberts.com

Attorneys for Plaintiff

Joseph R. Wheeler
Jason K. Murrie
Cornelius & Collins, LLP
511 Union Street, Suite 1500
P.O. Box 190695
Nashville, TN 37219-0695
jrwheeler@cclawtn.com
jkmurrie@cclawtn.com

Attorneys for Third-Party Defendant Aptus Group USA, LLC

Chris Brooks
5200 Maryland Way, Suite 301
Brentwood, TN 37027
crbrooks@mijs.com

Attorney for Intervening Plaintiff, Old Republic Insurance Company


                                           /s/ Nathan H. Mauer




                                              3

   Case 3:18-cv-00346 Document 159 Filed 02/11/20 Page 3 of 3 PageID #: 3995
